02-10-268-CV























 
 
 
 
 
 
COURT OF APPEALS
SECOND
DISTRICT OF TEXAS
FORT
WORTH
 
NO. 2-10-268-CV
 
 
KIM
ELISE ARTHUR, A/K/A                                                                APPELLANT
KIM
ELISE MAYNOR
 
                                                             V.
 
JOHN
MACDONALD                                                                             APPELLEE
 
 
                                                        ----------
 
FROM COUNTY COURT AT
LAW NO. 3 OF TARRANT COUNTY
 
------------
 
MEMORANDUM OPINION[1]
AND JUDGMENT
 
----------
 
On September 8, 2010, we notified
appellant that the trial court clerk responsible for preparing the record in
this appeal had informed this court that arrangements had not been made to pay
for the clerk=s
record as required by Texas Rule of Appellate Procedure 35.3(a)(2).  See Tex. R. App. P. 35.3(a)(2).  We stated that we would dismiss the appeal
for want of prosecution unless appellant, within fifteen days, made
arrangements to pay for the clerk=s
record and provided this court with proof of payment.
Because appellant has not made payment
arrangements for the clerk=s
record, it is the opinion of the court that the appeal should be dismissed for
want of prosecution.  Accordingly, we
dismiss the appeal.  See Tex. R.
App. P. 37.3(b), 42.3(b).
Appellant shall pay all costs of the
appeal, for which let execution issue.
 
PER
CURIAM
 
 
PANEL:  GARDNER, WALKER, and MCCOY, JJ.
 
DELIVERED:  September 30, 2010




[1]See Tex. R. App. P.
47.4.